DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the 12/02/2021 Notice of Allowance, claims 17-21 were allowed.
The Applicant filed a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), after the 12/02/2021 allowance. This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Prosecution in this application is reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 is entered.

Information Disclosure Statement
The information disclosure statement submitted 03/01/2022 was properly filed in compliance with 37 CFR 1.97 and considered.

Relevant Art
US7838543B2 (issued 11/23/2010) teaches a method for preparing 2’-chloro-4’methoxy-biphenyl-4-carboxylic acid {2-[methyl-(1-methyl-pyrrolidin-3-yl)-amino]-benzothiazol-6-yl}-amide, 
    PNG
    media_image1.png
    150
    440
    media_image1.png
    Greyscale
, that includes use of 2’-chloro-4’methoxy-biphenyl-4-carboxylic acid, 
    PNG
    media_image2.png
    162
    267
    media_image2.png
    Greyscale
 (cols. 104-105, Example 116), which differs from that of claim 19, 
    PNG
    media_image3.png
    121
    150
    media_image3.png
    Greyscale
, in that the carboxylic acid is at the para- rather than ortho-position as claimed. While positional isomers can serve as a foundation for obviousness, in this case, US7838543B2 provides no suggestion to alter the linear molecular geometry of the compounds of formula I, 
    PNG
    media_image4.png
    126
    347
    media_image4.png
    Greyscale
, all of which retain a linear geometry. Furthermore, modifying 
    PNG
    media_image2.png
    162
    267
    media_image2.png
    Greyscale
 to the claimed 
    PNG
    media_image3.png
    121
    150
    media_image3.png
    Greyscale
 greatly increases the probability of ring closure, neither contemplated nor suggested by US7838543B2.

Conclusion
Claims 17-21 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655